People ex rel. Laumann v Ponte (2017 NY Slip Op 06411)





People ex rel. Laumann v Ponte


2017 NY Slip Op 06411


Decided on September 6, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 6, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2017-08559

[*1]The People of the State of New York, ex rel. Peter Laumann, on behalf of Luis Rivas, petitioner,
v Joseph Ponte, etc., respondent.


Seymour James, Jr., New York, NY (Peter Laumann pro se of counsel), for petitioner.
Richard A. Brown, District Attorney, Kew Gardens, NY (Jonathan K. Yi of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction upon Queens County Indictment Nos. 1205/17 and 1398/17 and to set reasonable bail.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., COHEN, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court